Citation Nr: 1630630	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.
 
2. Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from June 1983 to June 1987 and October 2001 to November 2001, with additional Air Force Reserves service through 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
 
In May 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive an addendum to the examination reports. 

Lumbar Spine Disability

The Veteran contends that she injured her back sometime in late 1983 or early 1984 after slipping on ice and falling.


A review of the Veteran's service treatment records reveals that she complained of and was treated for back pain in January 1986. An August 1992 service treatment record indicates that the Veteran stated that she has suffered from back pain since at least December 1990 and that she suffers from occasional flare ups. Additional service treatment records from December 1994 note that the Veteran was seeing a chiropractor and prescribed pain medication for her back. 

Additional private treatment records show that the Veteran suffers from arthritis and degenerative changes of the lower spine, and that she cannot participate in activities such as running. 

The Veteran was afforded a VA examination in July 2011. The Veteran stated that she injured her back in 1994 in a civilian motor vehicle accident, and that she aggravated it soon after during weekend training while in the Reserves. The examiner diagnosed the Veteran with lumbar sprain/strain with degenerative disc disease. However, the examiner determined that the Veteran's spine or back condition is not related to her military service because she initially injured it in her 1994 motor vehicle accident. The examiner explained that although the Veteran reported some pain and aggravation during Reserve duty, "people with chronic back pain do get aggravations or temporary increases in back pain with heavy physical activity...These types of injuries are not permanent." 

A January 2012 statement from the Veteran's private doctor states that Veteran suffers from arthritis and degenerative disc disease and that "it is my medical opinion that [the Veteran's] conditions are more than likely due to her injuries while on active duty." The doctor also stated that the Veteran is treated with pain medication and also wears a back brace for support. 

At her May 2016 videoconference hearing, the Veteran stated that she originally injured her back in service after slipping on ice sometime in 1983 or 1984. She explained that she was involved in a motor vehicle accident while off duty in 1994, which may have aggravated her back. She also explained that she aggravated her back during Reserve physical training and while firing her rifle during a drill weekend. 

The Court has held that an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008). Here, the examiner's rationale was based on the fact that the Veteran claimed she first injured her back in 1994. However, review of the Veteran's claims file reveals that she complained of and was treated for back pain since at least 1986. Further, in her May 2016 videoconference hearing, she clarified that her back pain began in service, and that it may have been aggravated from Reserve training. Therefore, the Board finds that a clarifying opinion for the Veteran's lumbar spine disability is appropriate.

Right Foot Disability

The Veteran contends that she injured her right foot during basic training in July 1983. A July 1983 X-ray of the Veteran's right ankle demonstrated a "slight irregularity of the cortex of the distal medial tibia. No definitive evidence of fracture is visualized." Additional service treatment records reveal that she received treatment for her foot and was assigned a temporary limited profile.

The Veteran was afforded a VA examination in June 2011. The Veteran reported that she suffers from foot pain and that flare ups make it difficult for her to walk. The examiner found that the Veteran's right foot was tender along the medial band of plantar fascia. X-ray testing revealed "calcaneal spurs bilaterally along the posterior aspect. No significant pes planus. No hallux valgus or joint space narrowing. Mild dorsal soft tissue swelling bilaterally." The examiner characterized and diagnosed the Veteran's right foot condition as plantar fasciitis with calcaneal spur. The examiner determined that the Veteran's plantar fasciitis is not caused by or a result of military service. The examiner reasoned that "the area injured right foot while in service is a different anatomical location as compared to the current area of right foot plantar fasciitis. Also the X-rays findings do not show any degenerative changes nor evidence of healed fracture near the area of the plantar fascia attachments. This patient's plantar fasciitis has nothing to do with the right foot stress fracture from which she is recovered from." The examiner also remarked that the Veteran's "right ankle is not related to her military service. This is based on the fact that she has a normal right ankle. There was no right ankle injury so it is not related to her military service."

At the Veteran's May 2016 videoconference hearing, she testified that after injuring her foot in July 1983, it was wrapped and she was provided with crutches. She stated that she may have been treated by a private podiatrist in 2000 and that she continues to suffer from pain in her foot. The Veteran's representative also clarified that the Veteran was claiming a foot condition in general, and was not specifically making a claim for plantar fasciitis.  

In light of the above, the Board finds that June 2011 VA examination to be inadequate for rating purposes. Here, the June 2011 examiner diagnosed the Veteran with "plantar fasciitis with calcaneal spur" and did not find any right ankle injury. The examiner also stated that the Veteran had recovered from a right foot stress fracture. However, the Veteran's July 1983 right foot X-ray findings yielded "no definitive evidence of fracture." The Board acknowledges that the Veteran injured her right foot in service in July 1983. However, it remains unclear to the Board if the Veteran suffered a right foot fracture or ankle injury while in service, and if so, whether it is related to any calcaneal spurs.

When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). 

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file, to include the VBMS and Virtual VA file, to an appropriate examiner, one who has not previously examined the Veteran for an etiology opinion. The rationale for all opinions expressed must be specifically provided and the examiner must clearly articulate the reasons for his or her conclusions. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. 

(a) The examiner must opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's claimed lumbar spine disability is related to service. A new examination may be conducted if needed.  A complete rationale must be provided for any opinion offered. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and prior medical history, including the Veteran's assertion that she fell on ice in 1983 or 11984 in service, and her treatment for back pain beginning around 1986 and reports of aggravation.

(b) The examiner must opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's claimed right foot disability is related to service. A new examination may be conducted if needed.  A complete rationale must be provided for any opinion offered.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and prior medical history, and to include reports of foot pain in and since service.

2. Thereafter, readjudicate the issue on appeal. If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and her representative the appropriate opportunity to respond before returning the file to the Board for further appellate consideration, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


